DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  “eat sealing layer” should read “heat sealing layer” in line 14.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 14/067,878 (reference application). The co-depending application recites an apparatus comprising a nonconductive lighter than air balloon comprising the same film of a plurality of layers as claimed in the present application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 15 and 19-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 12 of copending Application No. 14/067,891. The claims of ‘891 recite  a lighter than air balloon (apparatus) having the same film as required by the present claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-6,  8, 11-13, and 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (EP 0792741) in view of Shepard (US 6068933), Kravitz et al. (US 2007/0254160), Horii (US 4928908) and Yializis (US 6106627). 
As to claim 1, 8 and 15, Noguchi discloses a process for forming a non-conductive film (see abstract “ bag body restrain electrical conductivity”) which can be used for lighter than air balloon (see col. 1, lines 13-14 and col. 4, lines 44-48). The method comprises providing a gas barrier core (see Fig. 1 and abstract) comprising a first polyolefin material a coating layer, a metal layer and a second polyolefin layer (see abstract, Fig. 1). Noguchi states the metal layer is formed via vapor deposition of aluminum (see col. 4, lines 30-32). Noguchi further states upon expansion the metal layer forms cracks (see col. 4, line 58 – col. 5, lines 5-8. 
Noguchi fails to disclose the claimed film and depositing the metal adhesion prevention agent comprising an oil on the treated outer layer of the film to create a pattern and vapor depositing a metal comprising aluminum over the patterned outer layer of the film to form a set of isolated aluminum areas and a set of transparent areas and where the gas barrier core comprises a set of gas barrier layers and a layer comprising EVOH sandwiched between a first and second adhesive layer as required by claim 1. 
As to the limitation of the core consisting of a layer of EVOH sandwiched between two barrier layers that are sandwiched between two adhesive layers, Shepard discloses a clear transparent ((see multilayer polymeric film that comprises a core layer of EVOH sandwiched between two nylon layers improves physical properties of the film, gloss properties and clarity thereby providing packaging with improved structure and appearance (see col. 4,lines 1-18). Shepard teaches the films provides gas barrier properties while also providing high strength, stiffness and abrasion resistance. Shepard discloses a film, which comprises a polyolefin layer (polyethylene, 45 of Fig. 4); a heat-sealing layer (46 of Fig. 4); a first adhesive layer (43 of Fig. 4); a gas barrier core consisting of a layer of nylon (41 of Fig. 4), EVOH layer (40 of Fig. 4) and another layer of nylon (42 of Fig. 4); and a second adhesive (44 of Fig. 4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the multilayer gas barrier film of Shepard in the balloon of Noguchi  in order to have improved gas barrier properties and mechanical properties (see col. 4,lines 1-18 of Shepard). The gas barrier layers of Shepard are disclosed as being used for keeping gas inside modified atmosphere packaging (see col. 5 lines 1-12 of Shepard) and Kravitz further teaches that gas barriers usable for keeping gas inside modified atmosphere packaging are also effective for helium balloons (see Kravitz 0004). 
Horii discloses a balloon that has a discontinuous metallic layer formed over the plastic film. Horii states by forming the patterned metallic layer so that the surface has a metallic and insulating surface which provides a balloon that does not have an electroconductive property so that the balloon does not cause any negative effects by contacting it with electric wires (see col. 1, lines 15-30). 
Yializis discloses a process for forming a patterned aluminum coating over a polymeric film using an oil masking method. Yializis states the coating has some metal portions and some clear portions (see col. 6 line 64 – col. 7 line 67). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Noguchi in view of Shepard and Kravitz to include forming the metal layer in a pattern where there are isolated areas of aluminum and a set of transparent areas as taught by Horii and Yializis. One would have been motivated to do so since both are directed for forming balloon having metal layers where Horii teaches the desire to have a patterned balloon layer in order to prevent negative effects associated with the electroconductivity of the balloon. One would have been further motivated since Yializis further teaches an operable method of forming a patterned metallic layer over a polymeric film to achieve areas of non-electroconductivity especially since Noguchi teaches the formation of cracks within the metallic layer of the balloon. 
As to claims 4 and 11, Shepard discloses a heat sealing layer fixed to the second surface (see Fig.). 
As to claim 5 and 12, as to the limitation the gas barrier core prevents egress of lighter than air gases, the core of Shepard has the same makeup of the core that is being claimed and Kravitz states that barriers used for atmosphere packaging are effective for helium balloons therefore the core of Shepard would inherently meet the limitation of preventing egress of lighter than air gas. 
As to claim 6, 13 and 19, the outer surface of the film is a polyolefin layer (see Noguchi) to protect the metal layer. 

Claim 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (EP 0792741) in view of Shepard (US 6068933), Kravitz et al. (US 2007/0254160), Horii (US 4928908) and Yializis (US 6106627) as applied to claims 1, 8 and 15 above in further view of Hayaski (US 2010/0009082).
The teachings of Noguchi et al modified by Shepard et al, Kravitz et al., Horii and Yializis as applied to claims 1, 8 and 15 are as stated above. 
Noguchi et al modified by Horii, Shepard et al, Kravitz et al. and Yializis fail to teach treating the outer layer to enhance surface receptivity to the vapor deposited aluminum as required by claims 7, 14 and 20.
Hayaski discloses disclose an oil mask for use in vapor depositing an evaporation material such as aluminum in a desired pattern on a film such as a polymer film. Hayaski further states the film can be treated prior to deposition to improve adhesion by irradiation with electron beam (see abstract, paragraph 0023-0026, 0032 and 0047). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Noguchi et al modified by Shepard et al, Kravitz et al., Hori and Yializis to include performing an adhesion promoting pretreatment as taught by Hayaskil. One would have been motivated to do so in order to ensure the aluminum coating successfully adheres to the film surface to provide the desired properties.

Response to Arguments
Applicant’s arguments, see page 6-10, filed 04/12/2022, with respect to the rejection(s) of claim(s) 1-6, 8-13 and 15-19 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Noguchi (EP 0792741) and Yializis (US 6106627). 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715

/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715